DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/22 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 9, the limitation “having been placed” is unclear.  How has the film been placed and with what structure?  Does the foil transfer device do the placing?  Clarification is required.  For the purpose of furthering prosecution, see below for the Office’s interpretation of the “having been placed” limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi (2017/0139395).

With respect to claim 1, Kobayashi teaches in Fig. 1 a foil transfer device (1) comprising: a foil applicator (12) to transfer foil (MF) from a foil film (note: “a foil film” is not part of the claimed combination of a foil transfer device, and therefore Kobayashi foil MF is capable of being from a foil film [0037]) onto a substrate (C); and a controller (13) configured or programmed to execute: a first transfer process (i.e. a first laser pass to achieve the shape depicted in Fig. 3 having acute angle portions E, which takes several transfer laser passes to form) to transfer, using the foil applicator (12), foil (MF) from a foil film (as indirectly taught) onto a first area of the substrate (i.e. a first area having an acute angles E in Fig. 3), the foil film having been placed on the substrate (i.e. as the substrate C is covered with the foil MF, [0037]); and a second transfer process (i.e. a second laser pass to achieve the shape depicted in Fig. 3 having acute angle portions E, which takes several transfer laser passes to form) to transfer, using the foil applicator (12), foil (MF) from the foil film (as indirectly taught) onto a second area of the substrate (i.e. a second area of Fig. 3 having an acute angle E different than the first area having an acute angle E), the foil film (MF) having been placed (insofar as what is structurally recited for placing the film) at a relative angle relative to the substrate (as the film is placed over the substrate C, and how the film sits thereon reads on “a relative angle”), the relative angle (capable of) being changed (insofar as what is structurally recited for changing the angle) from that of the first transfer process (i.e. the first of transferring steps for achieving Fig. 3), the second area being different from the first area (as there are first and second areas of the image depicted in Fig. 3, where one area is an acute angle E and the second areas is a different acute angle E, and each one of these different angles E have different transferring steps using 12 and angles as depicted in Fig. 3).  
The method steps of claim 8 are performed during the operation of the rejected claim 1, as the changing of how the film is placed in the substrate is capable of occurring when the film is placed over the substrate prior to transferring the different portions of the image depicted in Fig. 3).

With respect to claim 3, Kobayashi teaches in Fig. 1 the foil transfer device (1) wherein the foil applicator includes a beam projector (11) that emits a laser beam [0036].

With respect to claim 5, Kobayashi teaches in Fig. 1 the foil transfer device (1) wherein the foil film (is capable of including) structural color (as the film does not further define the foil transfer device itself, but rather reads as an intended use limitation).

With respect to claim 6, Kobayashi teaches in Fig. 1 the foil transfer device (1) wherein the foil film (is capable of including) a holographic foil (as the film does not further define the foil transfer device itself, but rather reads as an intended use limitation).

With respect to claim 7, Kobayashi teaches in Fig. 1 the foil transfer device (1) wherein the first area and the second area (as defined above in the rejection of claim 1) are adjacent to each other (as the areas, defined by the different acute angles depicted in Fig. 3, are adjacent to one another).

With respect to claim 9, a Kobayashi teaches in Fig. 1 a foil transfer device (1) comprising: a foil applicator (12) to transfer foil (MF) from a foil film (note: “a foil film” is not part of the claimed combination of a foil transfer device, and therefore Kobayashi foil MF is capable of being from a foil film [0036-0037]) onto a substrate (C); and a controller (13) configured or programmed to execute: a first transfer process (i.e. a first laser pass to achieve the shape depicted in Fig. 3 having acute angle portions E, which takes several transfer laser passes to form) to transfer, using the foil applicator (12), foil (MF) from a foil film (as indirectly taught) onto a first area of the substrate (i.e. a first area having an acute angles E in Fig. 3), the foil film having been placed on the substrate (i.e. as the substrate C is covered with the foil MF, [0037]); and a second transfer process (i.e. a second laser pass to achieve the shape depicted in Fig. 3 having acute angle portions E, which takes several transfer laser passes to form) to transfer, using the foil applicator (12), foil (MF) from the foil film (as indirectly taught) onto a second area of the substrate (i.e. a second area of Fig. 3 having an acute angle E different than the first area having an acute angle E), the foil film (MF) having been placed (insofar as what is structurally recited for placing the film) at a relative angle relative to the substrate (as the film is placed over the substrate C, and how the film sits thereon reads on “a relative angle”), the relative angle (capable of) being changed (insofar as what is structurally recited for changing the angle) from that of the first transfer process (i.e. the first of transferring steps for achieving Fig. 3), at least a portion of the second area (is capable of) overlapping the first area (of the image created; Note: the image does not further define the device over the prior art, as the taught driver 12 is capable of moving freely when creating the image and would be capable of creating an image such that a portion of the second area overlaps the first area).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (2017/0139395) in view of Matsubara et al. (2014/0340723).

With respect to claim 4, Kobayashi teaches all that is claimed in the above rejection including the laser beam (from 11) that has been emitted from the beam projector (11) in the first transfer process and the second transfer process but remains silent regarding a light absorber that absorbs the laser beam; wherein the controller projects, onto the foil film through the light absorber.
Matsubara et al. teaches a similar device having a light absorber (76) that absorbs a laser beam (73); wherein a controller (as indirectly taught in [0277] projects, onto a film (5) through the light absorber (76).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the device of Kobayashi to include the absorber of Matsubara et al. because Matsubara et al. teaches the absorber aids in creating an improved hologram, thereby providing a more secure document [0016]. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pushel et al. (2011/0290139) which teaches foil transferring.
Schupp et al. (2015/0167147) which teaches specifics of a laser unit for transferring foil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853